DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-33 are pending. Claims 1-14 and 22-33 are withdrawn. 
Claims 15-21 are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 15-21 remain rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,269,061 issued 18 September 2012 in view of Gurushidze, M. et al., PLOS One; March 2014, Vol. 9, no. 3; pp. 1-9 and U.S. Patent 10,487,336 having a provisional filing date of 9 May 2014 and in further view of Zhang, H. et al., Plant Biotechnology Journal (23 May 2014) Vol. 12, pp. 797-807.
The claims are broadly drawn to a method of making a double haploid plant cell comprising a mutation near or at a selected DNA sequence comprising crossing a haploid inducer line having a stable integrated endonuclease with a targeted plant cell line to generate an F1 haploid plant cell comprising a mutation at or near said DNA sequence.
This rejection is maintained for the reasons of record set forth in the Official action mailed 4/30/2020. Applicant’s arguments filed 10/20/2020 have been considered but are not deemed persuasive.
	

This is not found persuasive because Gurushidze, Michelmore, and Zhang teach transmission of a transgene and gene editing of a target gene using TALEN, a zinc-finger or a Cas9/CRISPR like genome editing construct. Specifically, Gurushidze teaches TALEN mediated site specific mutagenesis of gfp alleles in haploid BPI 09 progeny plant cells and the production of double haploid gfp knockout BPI 09 barley plants 24/2-1 and 24/2-2 (see 1st line of Table 1 on page 4 and figure 4 and 4(a) on page 5); via mutagenesis of haploid cells (see page 8 right column lines 14-47). The teachings of Michelmore and Zhang are recited below.
In response to applicant's argument that Gurushidze and Michelmore do not teach using a haploid inducer (response page 2 response), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
U.S. Patent 8,269,061 teaches a haploid inducer of maize comprising a transgene that ablates diploid embryos and thereby increasing ease of making and identifying haploid embryos and the transfer of heterologoud material prior to haploid induction (see Abstract, columns 3-5, and 27-30 Examples 1-4).

Gurushidze teaches transformed barley pollen comprising gfp specific TALENs (see page 2 paragraph spanning left and right column) and single copy gfp double-haploid reporter barley line BPI 09 (see page 2 1st paragraph of results;) demonstrated site specific mutagenesis of gfp alleles in haploid BPI 09 progeny plant cells and the production of double haploid gfp knockout BPI 09 barley plants 24/2-1 and 24/2-2  (see 1st line of Table 1 on page 4 and figure 4 and 4(a) on page 5); via mutagenesis of haploid cells (see page 8 right column lines 14-47); and a method for selecting modified plants with a mutation in a target gene using a genome editing proteins such as a TALEN or a CRISPR Cas-9 nuclease expressed heterologously in a plant or plant cell germline (see background and Summary of the Invention in columns 1-2; and Examples 1 and 2 in columns 11-13).
U.S. Patent 10,487,336 (Michelmore) teaches a method for selecting modified plants with a mutation in a target gene using a genome editing proteins such as a TALEN or a CRISPR Cas-9 nuclease expressed heterologously in a plant or plant cell germline (see background and Summary of the Invention in columns 1-2; and Examples 1 and 2 in columns 11-13).
Zhang teaches gene editing by CRISPR/Cas9 driven by the Arabidopsis U6 promoter in embryogenic cells before dell division occurred resulting in homozygous T0 gene edited plants (see Abstract and paragraph spanning pages 803-804 and the conclusion paragraph on page 805).
	Applicant asserts that the references are not enabled for early mitotic expression of an endonuclease sufficient to alter a target genome before expulsion of the pollen genome (response page 3, next to last paragraph of remarks section). This is not found persuasive because Gurushidze and Michelmore teach using the same promoters or homologous promoters as those 
	It would be obvious to utilize the Cas9/CRISPR system to genetically engineer the haploid inducers of maize well known in the art of plant breeding by substituting the CRISPR system for the ablation system of the ‘061 patent. One of ordinary skill would have motivated by the teaching and success of Gurushidze in editing haploid gfp alleles in haploid cells using TALENs and the success of Zhang in editing embryogenic cells before any cell division had occured, the teaching of the ‘061 Patent (Williams) in transforming a maize inducer line and editing maize embryos, and the teaching of the ‘336 of the selectivity and precision of the CRISPR system and its elimination of heterologous DNA for plant breeding. Moreover, one of ordinary skill would have a reasonable expectation of success in introducing any number of traits of agronomical interest into a plant line via a haploid inducer using the CRISPR system given the high level of the art expressed in the ‘061 patent for making and using a transformed maize inducer line, in Zhang for genomic editing of rice, in Gurushidze for the production of double haploid gfp knockout BPI 09 barley plants 24/2-1 and 24/2-2  via TALEN mutagenesis of haploid cell lines and in the ‘336 Patent for teaching CRISPR or TALEN mediated targeted changes to a plant genome and given the ready availability of CRISPR, TALENs and maize haploid inducer breeding lines and the wide availability of haploid inducer lines in general used in the art of plant breeding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

All claims remain rejected.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663